                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                 Case No. 19-cv-80230-BLOOM

FLYING COW RANCH HC, LLC,

          Appellant,

v.

MARK J. MCCARTHY and
TIMOTHY K. MCCARTHY,

      Appellees.
_____________________________________/

                                ORDER DISMISSING APPEAL

          THIS CAUSE is before the Court upon Appellant Flying Cow Ranch HC, LLC’s

(“Debtor”) Motion for Leave to Appeal, ECF No. [1] (the “Motion”). The Court has reviewed the

Motion, Appellees Mark J. McCarthy and Timothy K. McCarthy’s (“Creditor”) Response in

Opposition, the record in this case, and is otherwise fully advised. For the reasons set forth below,

the Court denies the Motion.

     I.      BACKGROUND

          This case involves an appeal from four orders in an underlying bankruptcy proceeding

pursuant to Chapter 11 of the Bankruptcy Code, 11 U.S.C. §§ 1101, et seq. See In re: Flying Cow

Ranch HC, LLC, Case No. 18-12681-MAM (the “Bankruptcy Case”). The following are the facts

relevant to this appeal.

          On March 8, 2011, Debtor filed a Voluntary Petition under Chapter 11. See BK ECF No.

[1]. 1 The Debtor listed its primary asset as an interest in a purchase and sale contract (the



1
  The Court will refer to docket entries in the Bankruptcy Case as “BK ECF,” and docket entries in the
instant appeal as “ECF.”
                                                  1
                                                                  Case No. 19-cv-80230-BLOOM


“Contract”) dated December 5, 2014, which entitled Debtor to purchase 150 acres of land in

Wellington, Florida (the “Property”). See BK ECF No. [208] at 1. The Creditor is the owner of

the Property. See BK ECF No. [198] at 2. An addendum to the Contract provided for an extended

closing of December 5, 2018, assuming certain extension fees and deposits were paid to the

Creditor. See id. at 3. Debtor ceased paying the extension fees that became due after the filing of

the bankruptcy petition. Id. On April 25, 2018, the Creditor filed a Motion to Compel Debtor to

assume or reject the Contract. BK ECF No. [30]. The Bankruptcy Court granted the Creditor’s

Motion to Compel and required the Debtor to either assume or reject the Contract. BK ECF No.

[54] (“Order Granting Motion to Compel”). Debtor filed a Motion to Approve Assumption of the

Contract. BK ECF No. [92]. The Bankruptcy Court denied the Motion to Approve. BK ECF

Nos. [116] (“Order Denying Motion to Approve”). Debtor then moved to appeal the Order

Granting Motion to Compel and the Order Denying the Motion to Approve. BK ECF Nos. [89]

and [129]. On January 31, 2019, the Federal District Court declined to hear the interlocutory

appeals. See BK ECF No. [207].

       The deadline for Debtor to file its plan and disclosure statement in the Bankruptcy

Proceeding expired on January 2, 2019. On December 13, 2018, the Debtor filed an Expedited

Motion to Extend Deadline to File Plan and Disclosure Statement, arguing that Debtor would be

able to propose a confirmable plan should the Debtor prevail in its appeals. BK ECF No. [175]

(“Motion to Extend”). On January 4, 2019, the Bankruptcy Court granted in part and denied in

part the Motion to Extend, extending the deadline to file a plan and disclosure statement until

January 16, 2019. BK ECF No. [183] (“January 4th Order”). On January 11, 2019, the Creditor

filed a Motion for Reconsideration of the January 4th Order. BK ECF No. [188] (“Motion for

Reconsideration”). On January 16, 2019, the Debtor filed a Motion for Extension of Deadlines,




                                                2
                                                                  Case No. 19-cv-80230-BLOOM


seeking a 45-day extension of the deadline for the Bankruptcy Court to confirm the plan. BK ECF

No. [196]. On January 18, 2019, the Debtor filed a Motion for Enlargement, seeking an extension

from January 2, 2019 until January 4, 2019 to file its plan and disclosure statement, because the

Bankruptcy Court’s January 4th Order was entered two days after the 300-day deadline for the

Debtor to file its plan and disclosure statement. BK ECF No. [200]. On January 31, 2019, the

Court entered an Order Granting the Motion for Reconsideration, BK ECF No. [206], pursuant to

which the Bankruptcy Court entered an Amended Order Denying Motion to Extend on February

1, 2019, BK ECF No. [208]. On February 4, 2019, the Bankruptcy Court denied the Motion for

Enlargement of Time. BK ECF No. [212]. That same day the Bankruptcy Court denied the

Debtor’s Motion for Extension of Deadlines as Moot. BK ECF No. [213].

         On February 14, 2019, the Debtor filed the instant Motion, seeking leave to appeal

Bankruptcy Court Orders ECF Nos. [206], [208], [212], and [213] (the “Orders”). The Motion

states that the Debtor believes the Orders constitute final orders subject to direct appeal because

they have the effect of prohibiting the Debtor from filing a Plan of Reorganization and moving

forward with its reorganization efforts. The Motion further states that the Debtor files the Motion

out of an abundance of caution, requesting that the Court grant it permission to proceed with an

interlocutory appeal.

   II.      ANALYSIS

         Pursuant to 28 U.S.C. § 158(a), the district courts have jurisdiction to hear appeals from

final judgments and orders, and interlocutory orders of the bankruptcy judges, with prior leave of

court. 28 U.S.C. § 158(a)(1),(3). While finality is a more flexible concept in bankruptcy, the

increased flexibility “does not render appealable an order which does not finally dispose of a claim

or adversary proceeding.” In re Donovan, 532 F.3d at 1136. Indeed, to be final, “a bankruptcy




                                                 3
                                                                    Case No. 19-cv-80230-BLOOM


court order must completely resolve all of the issues pertaining to a discrete claim, including issues

as to the proper relief.” Id. at 1136-37 (quoting In re Atlas, 210 F.3d 1305, 1308 (11th Cir. 2000))

(internal quotations omitted). “In short, the same concepts of finality apply in bankruptcy as in

any other case, but they are applied to the discrete controversies within the administration of the

estate; the separate dispute being assessed must have been finally resolved and leave nothing more

for the bankruptcy court to do.” Id. at 1137 (quoting In re Charter Co., 778 F.2d 617, 621 (11th

Cir. 1985) (internal quotations omitted). The Debtor asserts that the Orders constitute final orders

but does not provide any authority in support. Upon review, the Court lacks jurisdiction to review

the Orders under § 158(a)(1) because the Orders are not final orders of the Bankruptcy Court.

        Nevertheless, a party may appeal a non-final order of a bankruptcy court with leave of the

district court. See 28 U.S.C. § 158(a)(3) (“jurisdiction to hear appeals . . . with leave of the court,

from other interlocutory order and decrees”); Tobkin v. Calderin, 2012 WL 3609867, at *1 (S.D.

Fla. Aug. 22, 2012) (“district courts have jurisdiction to hear appeals with leave of the court, from

other interlocutory orders and decrees”); In re Fillard Apartments, Ltd., 104 B.R. 480, 480-81

(S.D. Fla. 1989) (“Interlocutory appeals, however, may only be taken to the district court with the

leave of the district court.”).

        Interlocutory review is generally disfavored for its piecemeal effect on cases. See Prado-

Steiman ex rel. Prado v. Bush, 221 F.3d 1266, 1276 (11th Cir. 2000) (“[I]nterlocutory appeals are

inherently disruptive, time-consuming, and expensive and, consequently, are generally

disfavored.”) (quotations omitted). However, a district court may grant interlocutory review of a

bankruptcy order if the moving party demonstrates “that: (1) the order presents a controlling

question of law; (2) over which there is a substantial ground for difference of opinion among

courts; and (3) the immediate resolution of the issue would materially advance the ultimate




                                                  4
                                                                    Case No. 19-cv-80230-BLOOM


termination of the litigation.” Laurent v. Herkert, 196 F. App’x 771, 772 (11th Cir. 2006) (citing

28 U.S.C. § 1292(b)); see In re Pac. Forest Prods. Corp., 335 B.R. 910, 919 (S.D. Fla. 2005)

(hereinafter, “Colonial Bank”). This “three-part standard is analogous to that set forth in 28 U.S.C.

§ 1292(b), which governs appeals from the district court to the circuit court of appeals.” Colonial

Bank, 335 B.R. at 919; see In re Celotex Corp., 187 B.R. 746, 749 (M.D. Fla. 1995) (citing In re

Charter Co., 778 F.2d 617, 620 (11th Cir. 1985)) (“In determining when to exercise this

discretionary authority, a district court will look to the standards which govern interlocutory

appeals from the district court to the court of appeals pursuant to 28 U.S.C. § 1292(b).”). “Leave

must be denied if the party seeking leave to appeal fails to establish any one of the three elements.”

Figueroa v. Wells Fargo Bank N.A., 382 B.R. 814, 824 (S.D. Fla. 2007).

        As the party seeking interlocutory review, the Debtor “bears the burden of persuading the

court that exceptional circumstances justify a departure from the basic policy of postponing

appellate review until after the entry of a final judgment.” Samsung Semiconductor, Inc. v. AASI

Liquidating Trust ex. Rel. Welt, 2013 WL 704775, at *4 (S.D. Fla. Feb. 26, 2013) (quoting Coopers

& Lybrand v. Livesay, 437 U.S. 463, 475 (1978) (discussing the role of the court of appeals in

interlocutory appeals)); see also Soler v. Yip, 2013 WL 5446674, at *5 (S.D. Fla. Sept. 30, 2013)

(“interlocutory bankruptcy appeals should be the exception, not the rule.”). Even when a party has

established the three factors warranting interlocutory appeal, a court “has discretion to turn down”

an interlocutory appeal, as liberal use of the interlocutory appeal process “is bad policy.” McFarlin

v. Conseco Servs., LLC, 381 F.3d 1251, 1259 (11th Cir. 2004). Upon review, none of the three-

part test is satisfied in this case.

        First, a controlling question of law “deals with a question of ‘pure’ law, or matters that can

be decided ‘quickly and cleanly without having to study the record.’” Colonial Bank, 335 B.R. at




                                                  5
                                                                    Case No. 19-cv-80230-BLOOM


919-20; see McFarlin v. Conseco Servs., LLC, 381 F.3d 1251, 1258 (11th Cir. 2004) (internal

quotations omitted); Allapattah Servs., Inc. v. Exxon Corp., 333 F.3d 1248, 1252-53 (11th Cir.

2003). A question of law is “controlling” “only if it may contribute to the determination, at an

early stage, of a wide spectrum of cases.” Samsung Semiconductor, Inc. v. AASI Liquidating Tr.

ex rel. Welt, No. 12-23707-CIV, 2013 WL 704775, at *5 (S.D. Fla. Feb. 26, 2013); see McFarlin,

381 F.3d at 1259 (“The legal question must be stated at a high enough level of abstraction to lift

the question out of the details of the evidence or facts of a particular case and give it general

relevance to other cases in the same area of law.”). The crux of this appeal is whether the

Bankruptcy Court erred in denying the Debtor an extension of time to file a plan and disclosure

statement. In appealing the Orders, the Debtor asks the Court to “second guess the reasonableness

of the bankruptcy court’s judgment, but this is not the purpose of interlocutory review.” Shannon

v. Morales-Arcadio Creditors, No. 09-61153-LWD, 2010 WL 5288305, at *3 (S.D. Ga. Dec. 17,

2010) (internal quotations omitted).

       Second, only “[i]f the court finds that a matter raises a controlling question of law ... must

[a court] determine whether a substantial ground for difference of opinion exists as to that

question.” Samsung Semiconductor, Inc., 2013 WL 704775, at *5. “To satisfy the second element,

an appellant “must show that at least two courts interpret the relevant legal principle differently.”

Figueroa, 382 B.R at 824 (citing Colonial Bank, 335 B.R. at 919). Although the Court need not

address this factor in light of its finding of the absence of a controlling question of law, the Debtor

has failed to show a difference of opinion among the courts as to any question of law.

       Third, “the text of § 1292(b) requires that resolution of a ‘controlling question of law ...

may materially advance the ultimate termination of the litigation.’” McFarlin, 381 F.3d 1251 at

1259. The Eleventh Circuit has explained that “[t]his is not a difficult requirement to understand.




                                                  6
                                                                   Case No. 19-cv-80230-BLOOM


It means that resolution of a controlling legal question would serve to avoid a trial or otherwise

substantially shorten the litigation.” Id. Here, there is no indication that permitting the Debtor an

extension of time to file a plan and disclosure statement would advance the termination of this

litigation. Rather, the Debtor conceded at a hearing conducted on December 18, 2018 in the

Bankruptcy Proceeding “that it was impossible for anyone to file a confirmable reorganization

plan and disclosure statement … unless Debtor prevails in the Appeals [in Case No. 18-cv-81078],

and therefore it makes no sense to require the Debtor to file a plan and disclosure statement until

the Appeals are resolved.” BK ECF No. [208] at 6-7. The Debtor has not prevailed in the appeals

in Case No. 18-cv-81078, as the District Court declined to hear the interlocutory appeal. See BK

ECF No. [207]. Therefore, according to the Debtor itself, it will not be able to file a confirmable

reorganization plan and disclosure statement. Accordingly, granting the instant appeal and

permitting the Debtor additional time to file a plan and disclosure statement would not advance

the litigation.

    III.      CONCLUSION

           For the reasons stated herein, it is ORDERFED AND ADJUDGED that

              1. The Motion for Leave to Appeal, ECF No. [1], is DENIED.

              2. Any pending motions are DENIED AS MOOT and all deadlines are

                  TERMINATED. The Clerk of Court is directed to CLOSE this case.

           DONE AND ORDERED in Chambers at Miami, Florida on March 19, 2019.




                                                         _________________________________
                                                         BETH BLOOM
                                                         UNITED STATES DISTRICT JUDGE
Copies to:



                                                 7
                        Case No. 19-cv-80230-BLOOM



Counsel of Record




                    8
